Citation Nr: 1510436	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  07-13 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to the service-connected diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and J.W.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran had active service from September August 1965 to September 1968.  

In August 2008, the Veteran, his spouse, and J.W. testified before a Veterans Law Judge at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A transcript of the hearing is of record.  The Veterans Law Judge who presided at the hearing is no longer employed by the Board.  The Veteran was advised of his right to another hearing before a current Veterans Law Judge, but declined.  

In February 2009, July 2011, and July 2013, the Board remanded the appeal for additional development.  Most recently, pursuant to the July 2013 remand instructions, additional VA treatment records dated through September 2013 were associated with the claims file.  

In a September 2013 letter, the Veteran was asked to identify any private treatment he had received for hypertension.  He did not respond to the September 2013 letter.  An August 2013 addendum opinion to the September 2011 VA examination report was also obtained.  

As discussed below, the Board finds that the August 2013 addendum opinion is thorough and adequate and in compliance with the Board's remand instructions.  The Board finds there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to insure the RO's compliance with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case now returns to the Board for appellate consideration.



FINDING OF FACT

Hypertension was not shown in service, did not manifest to a compensable degree within a year of service separation, or result in continuous symptomatology since service; a current diagnosis of hypertension is not causally or etiologically related to service, or to service-connected diabetes mellitus type II.  


CONCLUSION OF LAW

Hypertension was not incurred in active service, and may not be presumed to have been incurred therein, nor is it secondary to the service-connected diabetes mellitus type II.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. 

In this case, the Veteran was diagnosed with hypertension.  Cardiovascular-renal disease, including hypertension, is listed as a "chronic disease" under 38 C.F.R.	 § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases listed at 3.309(a)).    

Service connection may also be established with certain chronic diseases, including hypertension, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran contends, in essence, that his hypertension is related to his service-connected diabetes mellitus.  He asserts that he did not have an issue, and was not diagnosed, with hypertension prior to being diagnosed with diabetes mellitus type II.  He maintains that his private doctor informed him that he has chronic kidney disease associated with his diabetes mellitus.

The evidence of record demonstrates that the Veteran was diagnosed with hypertension.  Specifically, private treatment records dated in July 2005 note hypertension.  The May 2009 and September 2011 VA examination reports also note diagnoses of hypertension.  Therefore, a current disorder is shown. 

As hypertension is a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  In this case, the weight of the evidence demonstrates that he did not experience hypertension in service, chronic symptoms of hypertension in service, or continuous symptoms since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b). 

The evidence does not show that symptoms of hypertension or high blood pressure were chronic in service, were continuous since service, or were shown to a compensable degree within one year of service.  Specifically, service treatment records do not indicate any in-service treatment or diagnoses for hypertension or high blood pressure.  At the September 1968 service separation examination, the Veteran's blood pressure was 118/66, which is not considered hypertension per VA regulations and hypertension was not diagnosed at that time.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).  

Post-service evidence does not reflect hypertension for many years after service separation.  A March 1978 Reserve physical examination report notes a blood pressure reading of 116/82 and, on an associated report of medical history, the Veteran denied high blood pressure.  

July 2005 private and VA treatment records note a diagnosis of hypertension, which is the first recorded symptomatology related to the hypertension, coming some 37 years after service separation.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, the Veteran has not alleged that he experienced symptoms of hypertension or high blood pressure during service, continuous symptoms since service, or symptoms to a compensable degree within one year of service.  

In addition, in the July 2005 claim and an April 2009 written statement, the Veteran specifically reported that he did not develop hypertension until July 2005.  Based on the above, the Board finds the criteria for presumptive service connection under the chronicity or continuity provisions of 38 C.F.R. §§ 3.303(b) have not been met nor was hypertension shown within the first year of discharge and the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply.  As such, the appeal is denied on a presumptive basis.

Next, the evidence weighs against a finding that the Veteran experienced in-service hypertension or high blood pressure.  This is supported by the fact that he specifically reported that he did not develop hypertension until July 2005.  He also sought treatment for a myriad of other medical complaints during service, but never mentioned high blood pressure, even at the time of the September 1968 service separation examination.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  Therefore, service connection on a direct basis is not warranted.

Turning to the theory of service connection for hypertension as secondary to the service-connected diabetes mellitus, the weight of the evidence demonstrates that the currently-diagnosed hypertension was not caused or permanently worsened (aggravated) by the service-connected diabetes mellitus.  

Specifically, the May 2009 VA examiner opined that the Veteran's hypertension was not caused by diabetes mellitus because, while diabetes mellitus and hypertension were discovered at the same time, review of the laboratory results showed no proteinuria or elevated creatinine and, therefore, no evidence of diabetic nephropathy.  In a March 2011 Veterans Health Administration (VHA) opinion, the VHA provider noted that, while hypertension may be linked to diabetes, there was no documentation of abnormal kidney function (i.e., elevated microalbuminuria).  The VHA provider opined that, in the absence of evidence of nephropathy (or elevated microalbuminuria) hypertension was less likely than not related to or aggravated by the service-connected diabetes mellitus.

A May 2011 private treatment record from Dr. G.M. notes that the Veteran had asymptomatic hydronephrosis and nephrolithiasis of the left kidney and chronic kidney disease, stage 2 that was likely multifactorial, including diabetes, nephrolithiasis, and obstructive uropathy.  The treatment record notes that an ultrasound of the kidneys would be obtained.  

The September 2011 VA examination report notes that the Veteran had a history of diabetic nephropathy and nephrolithiasis and that the evidence included lab data reflecting microalbuminuria and elevated glycosylated hemoglobin (Hgb Alc).  Upon testing at the examination, the Veteran's spot urine microalbumin was noted as normal.  

The VA examiner noted that the Veteran had a history of diabetic nephropathy and chronic kidney disease, which, if present, would be expected to aggravate co-morbid hypertension.  The VA examiner noted that the current data did not support the diagnosis of either diabetic nephropathy or chronic kidney disease and opined that, in the absence of chronic kidney disease, the medical literature does not support a finding that adult onset diabetes mellitus caused or aggravated hypertension.  

In an August 2013 addendum opinion, the VA examiner reviewed the Veteran's laboratory data and noted that no signs of sustained microalbuminuria or an abnormal glomerular filtration rate.  The VA examiner noted that there was no clinical evidence of diabetic nephropathy and, while the reason for the isolated, sporadic, and transient elevated microalbumin creatinine ration (noted by June 2012 laboratory results) was uncertain, it was likely that the calculation was affected by elevated urine creatinine, as the urinary microalbumin was normal.  Based on this rationale, the VA examiner opined that it was less likely than not (the VA examiner noted that there was a zero percent probability) that the Veteran's hypertension was caused or permanently worsened by his diabetes mellitus.  This evidence weighs strongly against the claim.

The Board assigns great probative value to the September 2011 VA examination and associated August 2013 addendum opinion that the Veteran does not have diabetic nephropathy and it was less likely as not that hypertension was either caused or aggravated by the service-connected diabetes mellitus.  The examiner reviewed the claims file, interviewed the Veteran, and conducted a physician examination, including laboratory testing.  There is no indication that the examiner was not fully aware of the Veteran's past hypertension and diabetic history or that she misstated any relevant fact.  

Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  The examination opinion contained reasons and bases supporting the examiner's opinion that the Veteran's hypertension was not caused or permanently worsened by the service-connected diabetes mellitus type II, including that the Veteran did not have diabetic nephropathy.  

Further, the May 2011 private treatment record does not link the Veteran's hypertension to his diabetes mellitus and does not provide any testing or laboratory results reflecting that the Veteran had diabetic nephropathy.  As such, the Board finds the September 2011 VA examination report and associated August 2013 addendum opinion highly probative.

In an October 2010 written statement, the Veteran referenced an article entitled "Current Opinion in Cardiology" asserting that there was increasing evidence that essential hypertension was associated with metabolic abnormalities including insulin resistance, dyslipidemia, enhanced coagulation, endothelial dysfunction, and decreased fibrinolytic activity, microalbuminuria, and platelet abnormalities.  In a June 2011 written statement, he referenced the May 2011 private treatment record from Dr. G.M. as evidence of kidney involvement and asserted that hypertension and diabetes mellitus were related.  He has also asserted that his private doctor informed him that he has chronic kidney disease associated with his diabetes mellitus.

As lay persons, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of hypertension.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  There are many complex factors/contributors to hypertension which he also does not have the requisite training to address.  

Hypertension is also a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose, and manifest symptomatology that overlaps with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the current hypertension is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran and he is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of hypertension.  

Therefore, the Veteran is not competent to provide evidence of an etiological nexus between the service-connected diabetes mellitus and the nonservice-connected hypertension, especially in this case where there is no favorable factual support in the form of an in-service injury or disability, or chronic or continuous symptoms in and since service separation, or diagnosis or treatment for symptoms for many years after service.

For the reasons stated above, the evidence weighs against a finding of nexus between the current claim and service or a service-connected disability.  Therefore, the preponderance of the evidence is against the claim for service and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, VA satisfied its duty to notify and assist the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided notice in August 2005, prior to the initial adjudication of the claim in December 2005.  He was notified of the evidence not of record that was necessary to substantiate the claim and VA and his respective duties for obtaining evidence.  Although the August 2005 notice provided did not address either the rating criteria or effective date provisions that are pertinent to the claim, such error was harmless given that service connection is being denied; hence, no rating or effective date will be assigned with respect to this claimed condition.  Dingess/Hartman, 19 Vet. App. 473.  Notice regarding effective dates and rating criteria was subsequently provided to the Veteran in a July 2006 letter.  

Moreover, any timing deficiencies were cured by the readjudication of the claim in the statement of the case issued on February 2007.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, outpatient treatment records, Social Security Administration (SSA) disability records, private treatment records, VA examination reports, a copy of the August 2008 Board hearing transcript, a VHA medical opinion, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  Specifically, the Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in May 2009 and September 2011 with an addendum opinion obtained in August 2013.  A VHA medical opinion was obtained in March 2011.  The examination reports and VHA opinion, taken together, are thorough and adequate and provide a sound basis upon which to base a decision with regard to this claim.  

The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In sum, VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  


ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


